ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Tramble, 2012 IL App (3d) 110867




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    ODELL P. TRAMBLE, Defendant-Appellee.



District & No.             Third District
                           Docket No. 3-11-0867


Rule 23 Order filed        November 6, 2012
Motion to publish
allowed                    December 10, 2012
Opinion filed              December 10, 2012


Held                       The order suppressing the ammunition discovered in defendant’s vehicle
(Note: This syllabus       following a traffic stop was reversed and the cause was remanded for a
constitutes no part of     hearing to resolve the factual disputes arising from the allegation that the
the opinion of the court   stop was justified by defendant’s failure to give a turn signal before
but has been prepared      stopping his vehicle.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Knox County, No. 11-CF-217; the Hon.
Review                     Scott Shipplett, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 John T. Pepmeyer, State’s Attorney, of Galesburg (Terry A. Mertel and
Appeal                     Richard T. Leonard, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.

                           Thomas A. Karalis, of State Appellate Defender’s Office, of Ottawa, for
                           appellee.


Panel                      JUSTICE McDADE delivered the judgment of the court, with opinion.
                           Justice Lytton concurred in the judgment and opinion.
                           Justice Wright concurred in part and dissented in part, with opinion.




                                             OPINION

¶1           Defendant, Odell P. Tramble, was charged with unlawful possession of ammunition by
        a felon (720 ILCS 5/24-1.1(a) (West 2010)). Prior to trial, defendant filed two motions to
        suppress evidence. The trial court suppressed the evidence after finding that the police
        officers lacked sufficient grounds to stop defendant’s vehicle. The State appeals, arguing that
        the officers had probable cause to believe that defendant violated section 11-804(a) of the
        Illinois Vehicle Code (Code) (625 ILCS 5/11-804(a) (West 2010)). We reverse and remand.

¶2                                              FACTS
¶3          Following a traffic stop, defendant was arrested and charged with unlawful possession
        of ammunition by a felon (720 ILCS 5/24-1.1(a) (West 2010)). On August 9, 2011, defendant
        filed two motions to suppress evidence, arguing that the police officers made an unlawful
        stop and search of his vehicle. The State filed a written response to both motions, arguing
        that defendant had violated section 11-804(a) of the Code and that the subsequent stop and
        search of his vehicle was lawful. The cause proceeded to a hearing on defendant’s motions.
¶4          At the hearing, defendant testified that he was driving his girlfriend’s car with Deandre
        Brown and DeJuan Irons as passengers. The three individuals were returning from a
        McDonald’s restaurant when defendant missed the turn back to Brown’s apartment.
        Defendant noticed that two marked police squad cars were following his vehicle. Defendant
        then turned onto a road that went behind Brown’s apartment. At the end of the road was a
        yield sign. Defendant stopped right before the yield sign to let Brown and Irons out. At this
        point, the police officers activated their lights and made a traffic stop.
¶5          Defendant further testified that the road he was stopped on was very narrow and did not
        contain a shoulder. Instead, the road ran alongside a ditch. When defendant stopped, he did
        not use his turn signal because he was not making a turn. In fact, defendant testified that he

                                                 -2-
       did not turn the steering wheel at all. The officers then asked defendant for his license and
       registration, and a K-9 unit was dispatched to walk around the vehicle. Despite a protest by
       defendant and Brown, the officers searched the entire vehicle, including the trunk of the car.
       In the trunk, officers found ammunition.
¶6          Brown testified that he had asked defendant to drive him to McDonald’s the night of the
       stop. On their way back to his house, defendant missed the turn to his apartment, and Brown
       instructed defendant to take the back way. They noticed two marked police squad cars
       following them. The police initiated a traffic stop on the vehicle after defendant had stopped
       behind Brown’s apartment to let him and Irons get out. Brown testified that defendant simply
       stopped and did not turn. Brown described the road as a concrete street with a gravel ditch
       and no room to move to the side.
¶7          Officer Christopher Hootman testified that he and another officer observed defendant’s
       vehicle near an address where there had been heavy drug trafficking. When the vehicle began
       to move, Hootman decided to follow it. He did not have any specific reason to follow the
       vehicle; he just “wanted to.” He testified that as he followed the vehicle, it pulled over
       sharply without signaling and came to a complete stop. The road on which it pulled over had
       a slight shoulder and a small ditch. When defendant stopped he was 50 feet from a yield sign.
       Hootman then initiated a traffic stop. During the stop, a police canine walked around
       defendant’s vehicle and alerted to the presence of contraband. The officers then searched the
       vehicle and found ammunition in the trunk. Hootman also testified that there was no video
       of the stop because the camera in his squad car was not working.
¶8          The trial court found that the officers lacked sufficient grounds to stop defendant’s
       vehicle. The court concluded that defendant did not violate any traffic laws because a turn
       signal is not required when a vehicle moves right or left upon a roadway. The court
       interpreted section 11-804(a) of the Code as requiring a turn signal only when a vehicle turns
       from a direct course. The court found that defendant did not turn, so therefore he did not
       violate section 11-804(a). Based on its finding, the court suppressed all of the evidence
       obtained as a result of the stop. The State appeals.

¶9                                           ANALYSIS
¶ 10       The State argues that the trial court erred in suppressing the evidence obtained from the
       stop when it found that the police lacked sufficient grounds to initiate a traffic stop of
       defendant’s vehicle. We review a trial court’s ruling on a motion to suppress evidence
       pursuant to a two-part test. People v. Absher, 242 Ill. 2d 77 (2011). First, we will uphold the
       court’s factual findings unless they are against the manifest weight of the evidence. Id.
       Second, we assess the established facts in relation to the issues presented and review the
       ultimate legal question of whether suppression is warranted de novo. Id.
¶ 11       The fourth amendment to the United States Constitution guarantees the right of the
       people to be secure in their persons, houses, papers, and effects against unreasonable
       searches and seizures. U.S. Const., amend. IV. The temporary detention of individuals during
       a traffic stop constitutes a seizure of persons within the meaning of the fourth amendment.
       Whren v. United States, 517 U.S. 806 (1996). Therefore, the decision to stop an automobile

                                                -3-
       is constitutional only if the police have, at the very least, reasonable, articulable suspicion
       to justify an investigative stop. People v. Hackett, 2012 IL 111781.
¶ 12       As an initial matter, the State argues that the trial court erred when it held that section 11-
       804(a) of the Code does not require an individual to signal before moving right or left and
       onto the shoulder of the road. Section 11-804(a) states:
           “No person may turn a vehicle at an intersection unless the vehicle is in proper position
           upon the roadway as required in Section 11-801 or turn a vehicle to enter a private road
           or driveway, or otherwise turn a vehicle from a direct course or move right or left upon
           a roadway unless and until such movement can be made with reasonable safety. No
           person may so turn any vehicle without giving an appropriate signal in the manner
           hereinafter provided.” 625 ILCS 5/11-804(a) (West 2010).
¶ 13       In considering the propriety of the stop of defendant’s vehicle, the trial court made the
       following comments about the statute:
           “[S]o when they say turn a vehicle from a direct course or move right or left upon a
           roadway, those are two different things. One would be a turn, and one would be
           movement right or left.
                *** [T]he next paragraph [sic] says, no person may so turn any vehicle. Now, in my
           mind, that refers back to the preceding sentence talking about a turn from a direct course.
           It doesn’t say, may so turn or move right or left upon a roadway without giving an
           appropriate signal in the manner hereinafter provided. So in my mind, the movement
           right or left upon a roadway does not necessarily require a signal.”
¶ 14       To the extent the trial court understood the last sentence of the statute to apply only to
       a turn from a direct course, that interpretation would be incorrect. The second sentence is
       meant to apply to all of the turns and movements listed in the first sentence. Therefore, we
       conclude that the statute requires an appropriate signal be used when a vehicle makes a turn,
       changes lanes, encroaches onto the other side of the street or road, and leaves the roadway.
       It does not appear that moving within a single traffic lane requires a signal.
¶ 15       We cannot, however, determine whether the trial court based its ruling on its ostensible
       misinterpretation of the statute because it made no factual findings to guide our consideration
       of whether the officers had sufficient grounds to stop defendant’s vehicle.
¶ 16       The State has assumed that the defendant pulled onto the shoulder of the road and has
       based its claim that the court erred in granting the motion to suppress on that premise. The
       defendant has argued that there was no shoulder and that he pulled over within his lane.1
¶ 17       If the trial court believed the defendant pulled onto a shoulder without signaling his turn
       indicator, its decision is based on its misinterpretation of the statute and is wrong. If, on the
       other hand, the court believed defendant merely moved as far right within his lane as
       possible, there may not have been a misinterpretation of the statute and the decision granting


               1
                 There appear to be some factual inconsistencies in the two motions to suppress and
       defendant’s testimony relative to “pulling off” the road which have not been addressed by the parties
       or the trial court.

                                                   -4-
       the motion to suppress would be correct.
¶ 18       We cannot resolve the factual disputes inherent in the issue on appeal. Accordingly, we
       remand the cause to the trial court so that it can make the necessary factual findings and
       apply those facts to the above-stated interpretation of the statute.

¶ 19                                     CONCLUSION
¶ 20       The judgment of the circuit court of Knox County is reversed and the cause is remanded
       for further proceedings consistent with this decision.

¶ 21       Reversed and remanded.

¶ 22        JUSTICE WRIGHT, concurring in part and dissenting in part.
¶ 23        In this case, defendant filed two motions to suppress evidence. The first motion to
       suppress challenged the lawfulness of the stop of the vehicle, which the trial court granted
       and is at issue before this court. The second motion to suppress challenged the duration of
       the stop and the trial court did not rule on that motion due to its decision on the initial motion
       to suppress.
¶ 24        I concur with the majority’s decision and reasoning reversing the trial court’s granting
       of defendant’s first motion to suppress evidence based on the validity of the original traffic
       stop. The trial court concluded that defendant did not violate any traffic laws because a turn
       signal is not required when a vehicle moves right or left upon a roadway, or specifically to
       stop along the shoulder of the road in this instance. I agree with the majority’s holding that
       section 11-804(a) of the Illinois Vehicle Code (Code) requires an appropriate signal before
       a vehicle moves left or right onto the shoulder of a road, and the trial court erred in granting
       suppression on those grounds. 625 ILCS 5/11-804(a) (West 2010).
¶ 25        I disagree with the majority’s position that this issue should be remanded to the trial court
       for additional factual findings on the first motion to suppress regarding the lawfulness of the
       initial traffic stop in this case. The defendant’s motion to suppress, filed on August 9, 2011,
       repeatedly admits defendant “pulled off the roadway.” As a matter of law, based on the facts
       and pleadings involving the initial stop of the vehicle, as applied to the majority’s
       interpretation of section 11-804(a) of the Code, the facts are sufficient to deny the initial
       motion to suppress.
¶ 26        I would remand this case to the trial court only to examine the merits of the second
       motion to suppress regarding the duration of the stop, and any other further proceedings.
¶ 27        For these reasons, I respectfully concur in part and dissent in part.




                                                  -5-